                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through         )
his next friend and natural guardian, )
KELLI MORGAN,                         )
                                      )
                          Plaintiff,  )
                                      )
v.                                    ) Case No.: 2:18-CV-02158-KHV-KGG
                                      )
WESLEY MEDICAL CENTER LLC )
d/b/a WESLEY MEDICAL                  )
CENTER-WOODLAWN, et al.,              )
                                      )
                          Defendants. )
_______________________________)

                   MEMORANDUM & ORDER DENYING
                   PLAINTIFF’S MOTION TO COMPEL

      Now before the Court is Plaintiff’s Motion to Compel (Doc. 365), seeking

production by non-party CarePoint, P.C. of certain documents shared with the

insurer and attorneys for Defendants Dr. Faimon and P.A. Grover, both of whom

are employed by CarePoint. Having reviewed the submissions of the parties,

Plaintiff’s motion is DENIED for the reasons set forth below.

                                 BACKGROUND

      Plaintiff, through his natural guardian and next friend, filed his federal court

Complaint on April 9, 2018, alleging claims under Kansas medical malpractice

laws and under the Federal Emergency Medical Treatment and Active Labor Act.


                                          1
The claims result from the medical care he received on March 5 and 6, 2017.

Plaintiff alleges that on March 6, 2017, he “suffered a catastrophic and medically-

preventable stroke that left him with right-side paralysis, neurological damage and

other debilitating physical injuries that permanently changed his and his parents’

lives.” (Doc. 1, at 5.)

       Plaintiff earlier subpoenaed non-party CarePoint, seeking documents

relating to correspondence between the non-party and Defendants Dr. Faimon and

P.A. Grover, their attorney and/or their insurer. (Doc. 365, at 2.) Plaintiff does not

dispute that Faimon and Grover are employed by CarePoint.

       In addition, CarePoint does not dispute that it possesses information

responsive to Plaintiff’s requests. (Doc. 365, at 3.) Rather, CarePoint claims that

the attorney for Defendants Faimon and Grover “requested that CarePoint not

produce the documents on grounds that it is the work-product of or attorney-client

privilege between Dr. Faimon and P.A. Grover, their attorney, or their insurer.”

(Id., at 1.)

       CarePoint served its responses and objections to Plaintiff’s subpoena on July

20, 2019, objecting to Requests for Production Nos. 13, 23, 27, 29, 30, 32, 40, 42,

and 47 on the basis of work-product or attorney-client privilege. (Doc. 365, at 2-

3.) The objections to the Requests all indicate that CarePoint

               has copies of communications between it and the
               attorneys and insurers for defendant Faimon and
                                          2
              defendant Grover. These confidential communications
              constitute work product of parties, their counsel and
              insurers, pursuant to Fed. R. Civ. P26(b)(3). CarePoint
              has been requested to protect these communications from
              discovery.
(Doc. 365-1, at 5, 8, 9, 10, 12, & 13.)
        CarePoint subsequently produced a Privilege Log for its objections to

Plaintiff’s requests. (Doc. 365, at 3.) Plaintiff now seeks production of the

documents listed in rows 1 through 28 of the Privilege Log. (Doc. 365, at 3.)

Plaintiff contends that “ because Dr. Faimon and P.A. Grover’s attorney and

insurer disclosed the correspondence to third-party CarePoint, any privilege was

waived.” (Id., at 1.)

                                     ANALYSIS


   I.      Legal Standard for Motion to Compel

        Fed.R.Civ.P. 26(b) states that

              [p]arties may obtain discovery regarding any
              nonprivileged matter that is relevant to any party's claim
              or defense and proportional to the needs of the case,
              considering the importance of the issues at state in the
              action, the amount in controversy, the parties' relative
              access to relevant information, the parties' resources, the
              importance of the discovery in resolving the issues, and
              whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this
              scope of discovery need not be admissible in evidence to
              be discoverable.




                                           3
As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

   II.      Applicability of Work-Product or Attorney-Client Privilege

         Fed.R.Civ.P. 26(b)(3) describes the general limitations on the discovery of

work product, providing that, with limited exceptions, “documents and tangible

things” prepared by a party or its agents “in anticipation of litigation or for trial”

are not discoverable.

               To establish the applicability of work product privilege,
               [the withholding party] must show the following
               elements: ‘(1) the materials sought to be protected are
               documents or tangible things; (2) they were prepared in
               anticipation of litigation or for trial; and (3) they were
               prepared by or for a party or a representative of that
               party.’
U.S. Fire Ins. Co. v. Bunge North America, Inc., 247 F.R.D. 656, 657 (D. Kan.

2008) (quoting Johnson v. Gmeinder, 191 F.R.D. 638, 643 (D. Kan. 2000)

(citations omitted)).

         A party’s disclosure to a third-party of communications that would

otherwise be protected by privilege acts as a waiver of privilege. In re Qwest

Communications Intern. Inc., 450 F.3d 1179, 1185 (10th Cir. 2006) (“The

attorney-client privilege is lost if the client discloses the substance of an otherwise

privileged communication to a third party.”) (quoting United States v. Ryans, 903


                                            4
F.2d 731, 741 n. 13 (10th Cir. 1990); Burton v. R.J. Reynolds Tobacco Co., 167

F.R.D. 134, 140 (D. Kan. 1996) (“Intentional disclosure to third parties of

privileged information is a waiver of any privilege.”). The party claiming the

benefit of privilege carries the burden of showing that the privilege has not been

waived. New Jersey v. Sprint Corp., 258 F.R.D. 421, 426 (D. Kan. 2009).

      Plaintiff argues that because CarePoint is a third-party, the disclosure of the

requested communications from Dr. Faimon and P.A. Grover’s defense counsel or

liability insurer to CarePoint and its general counsel act as a waiver of attorney-

client privilege. (Doc. 365, at 5.) Plaintiff further contends that any work-product

privilege objections are similarly waived, as “neither CarePoint nor its general

counsel are Dr. Faimon or P.A. Grover’s attorney, consultant, surety, indemnitor,

insurer, or agent.” (Doc. 365, at 5.)

   III.   Applicability of Common Interest Doctrine.


      While the attorney-client privilege and work product protection afforded to

Defendants would normally be waived by sharing such documents with a third

party such as CarePoint, “[t]he common interest doctrine … affords two parties

with a common legal interest a safe harbor in which they can openly share

privileged information without risking the wider dissemination of that

information.” U.S. Fire Ins. Co. v. Bunge North America, Inc., No. 05–2192

JWL–DJW, 2006 WL 3715927, at *1 (D. Kan., Dec. 12, 2006).

                                          5
            For the common interest doctrine to attach, ‘most courts
            ... insist that the two parties have in common an interest
            in securing legal advice related to the same matter – and
            that the communications be made to advance their shared
            interest in securing legal advice on that common matter.’
            ‘The key consideration is that the nature of the interest be
            identical, not similar, and be legal, not solely
            commercial.’
Sawyer v. Southwest Airlines, Nos. 01–2385–KHV, 01–2386–KHV, 2002 WL

31928442 (D. Kan., Dec. 23, 2002) (citations omitted).

      Plaintiff argues in its motion that CarePoint “shares no identical legal

interests with Dr. Faimon and P.A. Grover in this lawsuit,” and therefore the

common interest doctrine is inapplicable. (Doc. 356, at 6.) Defendants Faimon

and Grover contend that

            [i]n the original Complaint, Plaintiff asserted defendants
            Faimon and Grover were employed by Wesley. This
            assertion was denied in both Faimon’s and Grover’s
            Answer. There was a real concern CarePoint would be
            added as a party once Plaintiff appreciated defendants
            Faimon and Grover were not employed by Wesley but by
            CarePoint.
                    Given the nature of the Complaint, the claims
            alleged and the expectation that Plaintiff intended to
            name every possible party that may have some arguable
            liability, counsel believed it likely CarePoint would be
            added to the suit. Advice and counsel was provided to
            CarePoint in that regard.

(Doc. 369, at 3.)




                                          6
        Defendants further contend that although Plaintiff has not (yet) added

CarePoint as a party, Plaintiff has added the employer of co-Defendant Daney.1

(Id., at 4.) Additionally, as of the filing of Defendant’s response brief, the statute

of limitations on a claim against CarePoint had not expired. (Doc. 370, at 7.)

Even so, according to Defendants,

              Plaintiff’s strategic decision [not to sue CarePoint] does
              not change the fact that CarePoint and defendants
              Faimon and Grover have a joint interest in defending the
              claims. Each has a common interest in defending the
              claims asserted and those that could be asserted. The
              facts of the claims are clearly intertwined and dependent
              and the legal interests of CarePoint, Dr. Faimon and PA
              Grover are shared and aligned.

(Id.)

        Defendants argue that the information at issue “was not carelessly disclosed”

to CarePoint, but rather that “[a]ll communications between counsel, the insurer

and CarePoint occurred after the suit was filed and in anticipation that CarePoint

would be named as a defendant.” (Id., at 5, 6.) CarePoint contends that the

documents were provided to it “because it shared and continues to share the same

legal interest as Bridget Grover and Dr. Faimon, with the understanding and




1
  Defendants contend that CarePoint has not been added as a party because doing so
would destroy diversity jurisdiction as CarePoint is a Colorado company and Plaintiff
resides in Colorado.

                                            7
expectation they would not be revealed to others involved in the litigation.” (Doc.

370, at 3.)

              From the beginning of the lawsuit, the pleadings have
              contained claims that the Wesley Woodlawn ER was
              inadequately staffed. It requires no leap of logic to
              conclude that CarePoint faces potential liability since it
              has a contract to provide the staff to that ER. This fact
              alone is enough for this Court to conclude that the
              interest of CarePoint is identical to that of Faimon or
              Grover, since they are the persons who were assigned to
              that emergency Department when DM presented for care
              and treatment.

(Doc. 369, at 6.)

      CarePoint argues that the liability it potentially faces “would of necessity be

specifically related to, and dependent upon, the acts or omissions of Faimon and

Grover.” (Id., at 4.) Therefore, Defendants’ “sharing of information … with

CarePoint was directly related to the potential that CarePoint could be legally

responsible for the actions of” Faimon and Grover. (Id.) CarePoint thus contends

that its “interests are perfectly aligned with those of its employees, except and only

to the extent that it might argue the employees were outside the scope of their

employment at the time of the incidents in question.” (Id., at 4-5.)

      Defendants Grover and Faimon point out that while CarePoint has yet to be

named a party, it has nonetheless become part of the litigation. (Doc. 369, at 5.)

For instance, CarePoint was subpoenaed and “during the preceding months

inquiries were made of counsel regarding a CarePoint corporate representative for
                                          8
deposition, insurance coverage and other discovery requests.” (Id.) According to

Defendants, the documents at issue withheld by CarePoint do not include “pre-

litigation interviews, reports, summaries, statements, notes, or memos.” (Id.)

Instead, “the communications between counsel and CarePoint all occurred after the

suit was filed and involve the mental impressions, analysis, conclusions and

thought processes of counsel formed in anticipating litigation against CarePoint

and in preparation for trial on the claims asserted.” (Id.)

      Plaintiff replies that the common interest doctrine is “inapplicable between a

defendant-employee and third-party employer when the employer is immune from

the acts of its employee.” (Doc. 373, at 2 (citations omitted).) Plaintiff states, and

CarePoint acknowledges, that a “healthcare provider qualified for coverage from

the Fund” under K.S.A. 40-3403(h) is immune from vicarious liability. (Id.; Doc.

370, at 4.)

      CarePoint contends, however, that “[P]laintiff has not established whether

CarePoint is or isn’t a healthcare provider qualified for coverage under the Fund.”

(Doc. 370, at 4.) According to CarePoint, if it is not a healthcare provider qualified

for coverage, “then even though it was not directly involved in the provision of

services to D.M., CarePoint faces the potential for having vicarious liability for the

alleged negligence of two defendants in this lawsuit.” (Id.) Plaintiff replies,

however, that this burden is on CarePoint, not Plaintiff. (Doc. 373, at 3.)


                                           9
      Regardless of who has the burden of establishing CarePoint’s status as a

healthcare provider qualified for coverage – and thus immune from vicarious

liability – the Court agrees with CarePoint that “there was a potential for CarePoint

to be sued for its independent liability in staffing decisions,” and such staffing

decisions would relate to Defendants Grover and Faimon. (Doc. 370, at 6.) As

argued by CarePoint, this basis for liability could be “asserted even if K.S.A. 40-

3403(h) would prohibit vicarious liability for the acts or conduct of other health

care providers.” (Id.) The Court is, therefore, satisfied that the common interest

doctrine applies and that the attorney-client privilege/work product protection has

not been waived as to the documents at issue. Plaintiff’s motion (Doc. 365) is

DENIED.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

365) is DENIED as set forth more fully herein.

      IT IS SO ORDERED.

      Dated this 19th day of September, 2019, at Wichita, Kansas.

                                  S/ KENNETH G. GALE
                                 HON. KENNETH G. GALE
                                 U.S. MAGISTRATE JUDGE




                                          10
